Citation Nr: 0203055	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-09 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
with respect to a May 2000 rating decision that denied the 
veteran's claim of entitlement to an increased (compensable) 
rating for residuals of a laceration of the right hand, with 
arthralgia.

2.  Entitlement to an increased (compensable) rating for 
residuals of a laceration of the right hand, with arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1988 to November 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Evidence pertinent to the issue on appeal (VA records) was 
received by VA subsequent to the November 2000 Supplemental 
Statement of the Case.  The veteran has waived initial RO 
consideration of this evidence.  It is noted that the 
regulation requiring that any additional evidence submitted 
by the veteran and accepted by the Board be referred to the 
RO for review and preparation of a Supplemental Statement of 
the Case, unless this procedural right was waived in writing 
or at a hearing, has been amended and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.1304(c)).

In correspondence received in March 2001, the veteran's 
representative raised the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By a May 2000 rating decision, the RO denied the 
veteran's claim of entitlement to an increased (compensable) 
rating for residuals of a laceration of the right hand, with 
arthralgia.

2.  Notice of the May 2000 denial was mailed to the veteran 
on June 6, 2000, and the veteran's notice of disagreement was 
received in June 2000; a Statement of the Case and a 
Supplemental Statement of the Case were issued in November 
2000.

3.  A timely substantive appeal was submitted on June 7, 
2001.

4.  The veteran's right hand disability is manifested by mild 
to moderate functional loss, with pain; there is a reasonable 
question as to whether, by analogy, the symptomatology 
approximates ankylosis of the fourth and fifth fingers.


CONCLUSIONS OF LAW

1.  The veteran submitted a timely appeal on the issue of 
entitlement to an increased (compensable) rating for 
residuals of a laceration of the right hand, with arthralgia.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.305 
(2001).

2.  The criteria for entitlement to an evaluation of 10 
percent, and no more, for residuals of a laceration of the 
right hand, with arthralgia, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.71a, 4.118, Diagnostic Codes 5223, 7805 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal stems from a determination by the RO which 
considered the veteran's substantive appeal untimely.  The 
question of whether a substantive appeal has been filed on 
time is an appealable issue.  38 C.F.R. § 19.34.  A Statement 
of the Case on the issue of timeliness of the appeal was 
issued in October 2001, and in November 2001 the veteran 
perfected an appeal as to the timeliness issue.  The veteran 
contends that the underlying appeal for an increased 
(compensable) rating for residuals of a laceration of the 
right hand, with arthralgia, was timely.


I.  Whether the veteran submitted a timely appeal on the 
issue of entitlement to a compensable rating for residuals of 
a laceration of the right hand

A May 2000 rating decision denied the veteran's claim of 
entitlement to an increased (compensable) rating for 
residuals of a laceration of the right hand, with arthralgia.  
Notice of this decision was sent to the veteran on June 6, 
2000, and the veteran's notice of disagreement was received 
in June 2000.  A Statement of the Case and a Supplemental 
Statement of the Case were issued in November 2000.  A VA 
Form 9, dated May 14, 2001, is date-stamped in the VA mail 
room as received on June 8, 2001. There is a hand written 
notation on the form and cover letter, dated July 27, 2001, 
that the material was delivered by the veteran's service 
organization. The cover letter is dated June 7, 2001.  In 
August 2001 the RO notified the veteran that his "Appeal" 
received in June 2001 in regards to the May 2000 rating 
action could not be accepted as a timely appeal.

In order to perfect an appeal, the appellant must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of its determination to him or her.  A 
substantive appeal must also be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, which 
ever period ends later.  Otherwise, that determination will 
become final.  38 C.F.R. §§ 20.202, 20.203, 20.302.  
Appellate review of an adverse decision of the RO is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.302.  
Either the veteran or a representative may file a Substantive 
Appeal.  38 C.F.R. § 20.301(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b).

As noted above, the May 2000 rating decision denying the 
claim of entitlement to an increased (compensable) rating for 
residuals of a laceration of the right hand was sent to the 
veteran on June 6, 2000, and the veteran's substantive 
appeal, dated May 14, 2001, was date-stamped in the VA mail 
room on June 8, 2001.  The cover letter from the veteran's 
representative, submitting the veteran's appeal, is dated 
June 7, 2001, and it is not clear whether the letter was 
actually delivered on June 7, 2001, and then later date-
stamped June 8, 2001, in the mail room.  The written notation 
on these documents indicating that they were hand delivered 
by the service organization is dated in July, more than a 
month after the date-stamp.  Resolving any doubt in the 
veteran's favor, the Board finds that these documents were 
received on June 7, 2001.  After excluding June 6, 2000, the 
first day of the specified period, the Board finds that the 
veteran's June 7, 2001 substantive appeal was timely received 
inside the time period (i.e., June 7, 2000 to June 7, 2001) 
for a timely Substantive Appeal to the May 2000 rating 
decision under the regulations.  38 C.F.R. § 20.305(b).

As such, an appeal of the May 2000 rating action is pending, 
and the Board will now consider the merits of the claim.

II.  Entitlement to an increased (compensable) rating for 
residuals of a laceration of the right hand, with arthralgia.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decision, Statement 
of the Case, and Supplemental Statement of the Case provided 
to the veteran specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they notified 
the veteran of all regulations pertinent to increased rating 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim, and the Board notes 
that the claims file contains all relevant medical records, 
including a January 2000 VA examination that assessed the 
severity of his service-connected right hand disability.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant a remand, the veteran's procedural rights 
have not been abridged, and the Board will proceed with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

In April 1995 the veteran was granted service connection for 
residuals of a laceration to his right hand and was assigned 
a noncompensable rating that has remained in effect since 
that time.

Service medical records reflect that in August 1994 the 
veteran sustained a laceration to the dorsum of his right 
hand while drilling on a piece of metal.  It was noted that 
the wound would scar and numbness may be permanent.  The 
veteran is left-handed.

At a January 1995 VA examination, a well-healed small scar on 
the dorsum of the right hand was noted; the veteran had 
normal range of motion.  The diagnosis was arthralgias of the 
right hand due to puncture wound of the right hand.

At a January 2000 VA examination, the veteran complained of 
constant, mild tingling and numbness in the right fourth and 
fifth fingers, with an occasional sense of mild coldness in 
his right little finger.  The veteran described the injury 
with the metal going through his hand.  It entered at the 
center of the palm and came out medial to the 5th metacarpal.  
Examination of the hands revealed good dexterity, grip 
strength, and normal range of motion.  The veteran denied any 
difficulties with his job as a diesel mechanic.  He had no 
problems using tools or picking up screws but he had burned 
his right fourth fingertip and fifth finger on hot items due 
to having a delayed jerk response related to the heat.  He 
had a little difficulty differentiating the use of a light 
dusting brush on the tips of his fourth and fifth right 
fingers as compared to the left.  Otherwise sensation was 
completely normal.  Wrist range of motion was normal with no 
complaints of pain.  It was noted that the right hand dorsum 
scar was very faint and difficult to see.  The diagnosis was 
mild loss of sensation and a minor scar on the dorsum of the 
right hand, status post trauma while in the military.

At the October 2000 RO hearing, the veteran testified that he 
had tingling in his fingers and some difficulty with his 
fingers when squeezing.  He also stated that he had problems 
with his fingers during cold weather.  He also mentioned that 
he could not "close" his fourth and fifth fingers.  The 
veteran testified that "when I am lifting heavy objects and 
stuff like that, I have got to really take care that I don't 
drop something on people's feet and stuff like that."

A May 2001 VA outpatient record noted that the veteran had 
difficulty with moving in flexion and "range of motion" of 
the third and fourth fingers.  Numbness of the right third 
and fourth fingers was also noted.  The impression was 
neurological problems of the 3rd and 4th fingers with history 
of injury to that hand while in service.

The veteran's service-connected residuals of a laceration of 
the right hand disability have been evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 of VA's 
Schedule for Rating Disabilities.  With regard to Diagnostic 
Code 7805, scars are rated on limitation of function of the 
part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

Limitation of function of the fingers is rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227.  Under 
Diagnostic Code 5223, favorable ankylosis of the little 
finger and ring finger is indicative of a 10 percent rating, 
the highest rating under this Diagnostic Code.  The rating 
code description notes that it applies to limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms) 
of the transverse fold of the palm.  Limitation of less than 
1 inch (2.5 cms) in either direction is not considered 
disabling.

It is clear that the recent medical findings do not show 
actual ankylosis of the veteran's fingers, under the 
standards of the Rating Schedule.  The Board, however, must 
also consider whether a compensable evaluation is warranted 
for the veteran's service-connected disability based upon 
additional functional loss due to pain or other symptoms, 
such as weakness, fatigability, incoordination, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45.  In this regard, the 
Board notes that the May 2001 VA record noted that the 
veteran had difficulty with flexion and "range of motion" 
of his third and fourth fingers.  Further, pain (arthralgia), 
numbness, and tingling have also long been noted, and the 
veteran has testified that he had to be especially cautious 
due to his right hand disability when working around others.  
Considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
which address painful motion and functional loss due to pain, 
and further taking into consideration the fact that the 
veteran's employment as a diesel mechanic is impacted by his 
right hand disability, it appears that a compensable 
evaluation due to such symptomatology is appropriate.  See 
generally DeLuca v. Brown, 8 Vet. App. 202 (1995).  In short, 
the symptoms from the veteran's right hand disability appear 
to exceed what would be expected for a non-compensable 
evaluation in view of his complaints.  As such, the record 
contains objective evidence reflecting that there is 
functional impairment attributable to the veteran's right 
hand which supports a rating of 10 percent, and no more, by 
analogy to ankylosis under Diagnostic Code 5223.

In short, rating by analogy and resolving any doubt in the 
veteran's favor, the Board considers the symptoms from the 
veteran's right hand disability to more closely approximate 
that of ankylosis with assignment of a 10 percent evaluation.  
The Board finds that the preponderance of the evidence is 
against a rating in excess of 10 percent, as this would 
result in granting a higher evaluation than would be 
warranted for unfavorable ankylosis under the appropriate 
rating criteria.  Because such a level of disability has not 
been demonstrated in the veteran's right hand, the Board 
finds that a grant of no more than 10 percent is warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45.

The Board notes that though a scar has been reported on the 
January 2000 VA examination, it has not been found to be 
superficial, poorly nourished with repeated ulceration or 
tender and painful on objective demonstration so as to 
warrant a separate evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule and, as discussed above, has 
resolved any doubt in the veteran's favor in finding 
entitlement to an increased 10 percent rating and no more for 
the veteran's right hand laceration.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
residuals of his right hand injury has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A timely substantive appeal of the May 2000 rating decision 
that denied the veteran's claim of entitlement to an 
increased (compensable) rating for residuals of a laceration 
of the right hand, with arthralgia, was received.

A rating of 10 percent, and no more, for residuals of a 
laceration of the right hand, with arthralgia, is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.



		
STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

